DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/288 190, filed on October 7, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 and its dependents are drawn to a method for preparing antibiotics however are rendered vague and indefinite for reciting “(B)” as it implies an unspecified step “A” must occur beforehand, but fails to define what that step may include or exclude.  As such the scope of the claims is unclear.
In claim 1, line 2, the phrase “derivative solution of an antibiotic substance” has not been adequately defined by the claim language or specification, such that one would know what is encompassed by the claim.
In claim 1, line 5, the phrase “antibiotic substance” has not been adequately defined by the claim language or specification, such that one would know what substances are encompassed by the claim.
Claim 1 is further indefinite for reciting “four functional groups” in line 11, because the phrase is considered a more narrow recitation of the broader range of “two to four” in line 7.  Please note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
In claim 7, line 2, the phrases “penicillin-based” and “cephalosporin-based” have not been adequately defined by the claim language or specification, such that one would know what substances are encompassed by the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zenoni (JP H08242884) in view of Park et al. (US 2015/0099288).
Regarding claims 1 and 7, Zenoni teaches methods for preparing penicillin and cephalosporing (penicillin based and cephalosporin based substances) comprising reacting 6-aminopenicillanic acid and/or 7 aminocephalsporanic acid (derivative solutions of antibiotic substances) with an immobilized penicillin acylase enzyme (abstract, 0019).

Regarding claims 2 – 3, Zenoni teaches derivatives may also include 7-aminodeacetoxy cephalosporanic acid and p-hydroxyphenylglycine (0022-0035) and that molar ratios of the reactant are 1 to 1.5-3 (abstract).
Regarding claim 4, Zenoni teaches preparing the derivative solutions and mixing together (abstract, 0022-0035).
Regarding claim 5, Zenoni does not teach the method wherein the reacting step is performed by dead end filtration.  However Park teaches the immobilized membrane disclosed therein can be applied by passing solutions by way of dead end flow (or dead-end filtration) (0047, 0067).  Thus, in following the combined teachings of Zenoni and Park as stated above, one of ordinary skill in the art would have been motivated to use the immobilized membrane of 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699